El Juez Asociado Se. Audrey
emitió la opinión del tribunal.
Al inscribir el registrador recurrido la declaratoria de herederos que con otro documento le presentó el recurrente hizo constar en la inscripción, según nota puesta al pie de la declaratoria de herederos, dos defectos snbsanables siendo ■el primero, único contra el cual se recurre, que en los docu-mentos presentados no se expresa el estado civil y demás cir-cunstancias personales del cansante.
Según el artículo 9, número 6o. de la Ley Hipotecaria, toda inscripción que se hag'a en el registro expresará, entre otras circunstancias, el nombre y apellido de la persona, corpora-ción o persona jurídica de quien inmediatamente procedan los bienes o derechos reales que deban inscribirse; y al esta-blecer el artículo 63 de su Reglamento la manera de llevar a cumplimiento ese precepto dispuso en su regia 9a. que los nombres que deban consignarse en la inscripción se expre-sarán según consten del título y que al nombre se añadirá la edad, estado, profesión y el domicilio.
*531Este precepto es claro y de acuerdo con él deberá el regis-trador bacer constar en la inscripción esas circunstancias de la persona de quien proceden los bienes, las que sirven para identificarla, y como no¡ constan de los documentos que se le presentaron procedió correctamente al consignar esa falta como subsanable. Hernández v. El Registrador, 12 D. P. R. 130, y Resoluciones de la Dirección de los Registros de Es-paña de 21 de julio de 1863, 19 de abril de 1890. El caso de Pereira v. El Registrador, 20 D. P. R. 62 que el recurrente cita en apoyo de su recurso no guarda relación con el pre-sente porque entonces la cuestión fuá respecto al título de adquisición de la persona que trasmitía el derecho, y el de-fecto estaba subsanado en otro documento acompañado con el título.
Debe confirmarse la nota recurrida.

Confirmada la nota recurrida.

Jueces concurrentes: Sres. Presidente Hernández y Aso- ’ ciados Wolf y Hutchison.
El Juez Asociado Sr. del Toro no intervino en la reso-lución de este recurso.